DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Cite No. 4, Patent Number 10634534, Issue Date 2016-07-12, Name of Patentee Waters was not considered because the Patent Number given does not correspond to either the Name of the Patentee nor the date of patent.

Specification
The disclosure is objected to because of the following informalities:  
Page 6, line 11, the second occurrence of “72” should be replaced with --52-- in order to properly denote the first end 52 of the lateral support 46.  
Appropriate correction is required.

Claim Objections
Claims 4-7, 11-14, 18 are objected to because of the following informalities:   
Claims 4 and 11, lines 5, the terms “arm” should be replaced with --arms--.  
Claim 15, line 7, the term “lateral supports” should be changed to --lateral support--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 19 and 20, the phrases “wherein the boat hull comprises a track, the plate being slidable along the track” renders the claim vague and indefinite since it was previously recited in claims 2 and 9 that “a plurality of fasteners being extendable through the plate and engaging the boat hull”, therefore if the fasteners 22 of plate 16 are engaging the gunwale 24 it is not possible for the plate 16 to slide along the track 86.  That is when the track 86 is employed, the plate 16 is secured to the gunwale 24 by the slots 88 that receive opposing portions of the plate 16 therein as shown in Fig. 10.  There is no instance when the fasteners 22 of the plate 16 engage the gunwale 24 while also being slidable along the track 86 and therefore the fasteners 22 are either engaged with the gunwale 24 or the plate 16 is received in the track 86.
In regard to claim 15, the phrase “a locking pin being removably positionable in one of a plurality of grooves” renders the claim vague and indefinite since it is unclear what structure the “plurality of grooves” form a part of or belong to or are associated with.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Whistle 5,099,597.
Whistle discloses a fishing net holding assembly comprising:  a boat mount (29) configured to be mounted onto a boat hull (27); a linkage (23, 41) being attached to the boat mount; and a receiver (16, 41) configured to receive a pole of a fishing net, the receiver being mounted on the linkage (see Fig. 4), the linkage allowing pivoting between the boat mount and the receiver within a vertical plane (see Fig. 5).
In regard to claim 2, Whistle discloses wherein the boat mount (29) includes a plate (29) having a top side and a bottom side, a plurality of fasteners (28) being extendable through the plate and engaging the boat hull (27) such that the bottom side faces the boat hull (see Fig. 4).
Claim(s) 1-3, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Robichaud 6,918,203.
In regard to claims 1 and 8, Robichaud discloses a fishing net holding assembly comprising:  a boat mount (6) configured to be mounted onto a boat hull (38-39); a linkage (28, 70) being attached to the boat mount; and a receiver (upper portion of 21, 22-25) configured to receive a pole of a fishing net, the receiver being mounted on the linkage (see Fig. 1), the linkage allowing pivoting between the boat mount and the receiver within a vertical plane (see Figs. 8-9).
In regard to claims 2 and 9, Robichaud discloses wherein the boat mount (6) includes a plate (6) having a top side and a bottom side, a plurality of fasteners (7, 11) being extendable through the plate (at 16) and engaging the boat hull (38-39) such that the bottom side faces the boat hull (see Fig. 1).
In regard to claims 3 and 10, Robichaud discloses wherein the linkage includes:  a vertical support (70) being attached to and extending upwardly from the boat mount; a lateral support (21, 28) being pivotally attached to the vertical support (at 30-31) and extending away from the vertical support (see Fig. 1), the lateral support being pivotable in the vertical plane (see Figs. 8-9); and a locking member (40, 61-63) releasably locking the lateral support to the vertical support to resist pivoting between the lateral support and the vertical support, the locking member being positionable in a released position (when foot is off pedal 47) allowing pivoting between the lateral and vertical supports such that an outer area of the lateral support (lower portion of 21 at left end of 21 in Fig. 1) positioned distal to the vertical support is vertically movable relative to the boat mount, the receiver (upper portion of 21, 22-25) being positioned on the outer area (see Fig. 1).
Claim(s) 1-5, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Clark 6,974,113.
In regard to claim 1, Clark discloses a fishing net holding assembly comprising:  a boat mount (40) configured to be mounted onto a boat hull (28); a linkage (52, 66, 68, 80, 86’) being attached to the boat mount; and a receiver (34 capable of receiving a pole of a net in similar fashion to fishing pole 30) configured to receive a pole of a fishing net, the receiver being mounted on the linkage (via 86’), the linkage allowing pivoting between the boat mount and the receiver within a vertical plane (see Figs. 4, 8, 9).
In regard to claim 2, Clark discloses wherein the boat mount (40) includes a plate (see Fig. 3) having a top side and a bottom side, a plurality of fasteners (42, 44) being extendable through the plate (via 122, 124) and engaging the boat hull such that the bottom side faces the boat hull.
In regard to claim 3, Clark discloses wherein the linkage includes:  a vertical support (52) being attached to and extending upwardly from the boat mount (40); a lateral support (66, 68, 80) being pivotally attached to the vertical support and extending away from the vertical support, the lateral support being pivotable in the vertical plane (see Figs. 4 & 7-9); and a locking member (60) releasably locking the lateral support to the vertical support to resist pivoting between the lateral support and the vertical support, the locking member being positionable in a released position (see Fig. 4) allowing pivoting between the lateral and vertical supports such that an outer area of the lateral support (86’) positioned distal to the vertical support is vertically movable relative to the boat mount, the receiver (34) being positioned on the outer area.
In regard to claim 4, Clark discloses wherein the lateral support having a first end (86) and a second end (70) positioned opposite of each other, the first end having a channel (defined between 66 & 68) extending therethrough to define a pair of arms (66, 68) positioned laterally of the channel, the vertical support (see Fig. 1 or 7) being positioned in the channel and between the arms; and a pivot pin (54) extending through the arms (66, 68) and the vertical support (52) to pivotally couple the lateral support to the vertical support, each of the arms having a slot (130, 132) therein through which the pivot pin extends, the slots (130, 132) in the arms (66, 68) each being elongated along a line extending through the first and second ends (the longitudinal axes of 66, 68 extend from 70 toward 206, 208 and the slots 130, 132 have lengths which extend from left to right as shown in Fig. 3 so as to be extending in a horizontal direction which is along this longitudinal axis) such that the second end (70) is movable away or toward the vertical support (see Figs. 4, 8, 9), the lateral support being pivotable when the second end is moved away from the vertical support (see Fig. 4) and being locked in a static condition relative to the vertical when the second end is moved toward the vertical support (see Fig. 8 or 9).
In regard to claim 5, Clark discloses a biasing member (46) biasing the second end (70) toward the vertical support (52).
In regard to claim 19, Clark discloses wherein the boat hull (28) comprises a track (22), the plate being slidable along the track (see col. 7, line 48 to col. 8, line 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whistle 5,099,597 in view of Clark 6,974,113 or Liang 2006/0102822.
In regard to claim 3, Whistle discloses wherein the linkage includes:  a vertical support (23) being attached to and extending upwardly from the boat mount; a lateral support (41) being pivotally attached to the vertical support (via 24) and extending away from the vertical support, the lateral support being pivotable in the vertical plane (see Fig. 5), but does not disclose a locking member releasably locking the lateral support to the vertical support to resist pivoting between the lateral support and the vertical support, the locking member being positionable in a released position allowing pivoting between the lateral and vertical supports such that an outer area of the lateral support positioned distal to the vertical support is vertically movable relative to the boat mount, the receiver being positioned on the outer area.  Clark and Liang discloses wherein the linkage includes:  a vertical support (52 OR 11) being attached to and extending upwardly from the boat mount (40 OR 10); a lateral support (66, 68, 80 OR 2) being pivotally attached to the vertical support and extending away from the vertical support, the lateral support being pivotable in the vertical plane (see Figs. 4 & 7-9 OR see Figs. 5-6); and a locking member (60 OR 130-137) releasably locking the lateral support to the vertical support to resist pivoting between the lateral support and the vertical support, the locking member being positionable in a released position (see Fig. 4 OR see Fig. 3) allowing pivoting between the lateral and vertical supports such that an outer area of the lateral support (86’ OR flange of 2 at base of 22) positioned distal to the vertical support is vertically movable relative to the boat mount, the receiver (34 OR 22) being positioned on the outer area.  It would have been obvious to one of ordinary skill in the art to modify the linkage of Whistle such that it includes a locking member releasably locking the lateral support to the vertical support to resist pivoting between the lateral support and the vertical support, the locking member being positionable in a released position allowing pivoting between the lateral and vertical supports such that an outer area of the lateral support positioned distal to the vertical support is vertically movable relative to the boat mount, the receiver being positioned on the outer area in view of Clark or Liang in order to adjustably hold the fishing net at a specific angular position with respect to the boat mount and boat hull as desired by the user.
In regard to claim 4, Whistle and Clark or Liang disclose wherein the lateral support having a first end (86 of Clark) and a second end (70 of Clark) positioned opposite of each other, the first end having a channel (defined between 66 & 68 of Clark) extending therethrough to define a pair of arms (66, 68 of Clark) positioned laterally of the channel, the vertical support (see Fig. 1 or 7 of Clark) being positioned in the channel and between the arms; and a pivot pin (54 of Clark) extending through the arms (66, 68 of Clark) and the vertical support (52 of Clark) to pivotally couple the lateral support to the vertical support, each of the arms having a slot (130, 132 of Clark) therein through which the pivot pin extends, the slots (130, 132 of Clark) in the arms (66, 68 of Clark) each being elongated along a line extending through the first and second ends (the longitudinal axes of 66, 68 of Clark extend from 70 toward 206, 208 and the slots 130, 132 have lengths which extend from left to right as shown in Fig. 3 of Clark so as to be extending in a horizontal direction which is along this longitudinal axis) such that the second end (70 of Clark) is movable away or toward the vertical support (see Figs. 4, 8, 9 of Clark), the lateral support being pivotable when the second end is moved away from the vertical support (see Fig. 4 of Clark) and being locked in a static condition relative to the vertical when the second end is moved toward the vertical support (see Fig. 8 or 9 of Clark).
In regard to claim 5, Whistle and Clark or Liang disclose a biasing member (46 of Clark) biasing the second end (70 of Clark) toward the vertical support (52 of Clark).
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whistle 5,099,597 in view of Flanders, Sr. 4,815,227.
In regard to claim 8, Whistle discloses a fishing net holding system comprising:  a boat hull (11) having an upper edge defining a gunwale (27); a fishing net (14) including a pole (20a-b) and a loop (loop of 14) attached to one end of the pole, a receiving net (net of 14) being attached to and extending along the loop; a boat mount (29) mounted onto the gunwale; a linkage (23, 41) being attached to the boat mount; and a receiver (16) mounted on the linkage, the pole being positioned within the receiver such that the loop is positioned outside of an area bounded by the boat hull (see Fig. 1), the linkage allowing pivoting between the boat mount and the receiver within a single plane to allow the loop to be moved upwardly and downwardly relative to the boat hull (see Fig. 5), the single plane being vertically orientated, but does not disclose a grip being attached to the pole opposite of the loop.  Flanders, Sr. and disclose a fishing net including a pole (12) and a loop (6) attached to one end of the pole, a receiving net (27) being attached to and extending along the loop, a grip (16) being attached to the pole opposite of the loop.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pole of Whistle such that a grip being attached to the pole opposite of the loop in view of Flanders, Sr. in order to provide a means for providing a place for the user to positively grasp and manipulate the pole when attempting to land a fish despite wet usage conditions.
In regard to claim 9, Whistle discloses wherein the boat mount (29) includes a plate (29) having a top side and a bottom side, a plurality of fasteners (28) being extendable through the plate and engaging the boat hull (27) such that the bottom side faces the boat hull (see Fig. 4).
Claim(s) 10-13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whistle 5,099,597 in view of Flanders, Sr. 4,815,227 as applied to claim 8 above, and further in view of Clark 6,974,113 or Liang 2006/0102822.
In regard to claim 10, Whistle discloses wherein the linkage includes:  a vertical support (23) being attached to and extending upwardly from the boat mount; a lateral support (41) being pivotally attached to the vertical support (via 24) and extending away from the vertical support, the lateral support being pivotable in the vertical plane (see Fig. 5), but does not disclose a locking member releasably locking the lateral support to the vertical support to resist pivoting between the lateral support and the vertical support, the locking member being positionable in a released position allowing pivoting between the lateral and vertical supports such that an outer area of the lateral support positioned distal to the vertical support is vertically movable relative to the boat mount, the receiver being positioned on the outer area.  Clark and Liang discloses wherein the linkage includes:  a vertical support (52 OR 11) being attached to and extending upwardly from the boat mount (40 OR 10); a lateral support (66, 68, 80 OR 2) being pivotally attached to the vertical support and extending away from the vertical support, the lateral support being pivotable in the vertical plane (see Figs. 4 & 7-9 OR see Figs. 5-6); and a locking member (60 OR 130-137) releasably locking the lateral support to the vertical support to resist pivoting between the lateral support and the vertical support, the locking member being positionable in a released position (see Fig. 4 OR see Fig. 3) allowing pivoting between the lateral and vertical supports such that an outer area of the lateral support (86 OR flange of 2 at base of 22) positioned distal to the vertical support is vertically movable relative to the boat mount, the receiver (34 OR 22) being positioned on the outer area.  It would have been obvious to one of ordinary skill in the art to modify the linkage of Whistle such that it includes a locking member releasably locking the lateral support to the vertical support to resist pivoting between the lateral support and the vertical support, the locking member being positionable in a released position allowing pivoting between the lateral and vertical supports such that an outer area of the lateral support positioned distal to the vertical support is vertically movable relative to the boat mount, the receiver being positioned on the outer area in view of Clark or Liang in order to adjustably hold the fishing net at a specific angular position with respect to the boat mount and boat hull as desired by the user.
In regard to claim 11, Whistle and Clark or Liang disclose wherein the lateral support having a first end (86 of Clark) and a second end (70 of Clark) positioned opposite of each other, the first end having a channel (defined between 66 & 68 of Clark) extending therethrough to define a pair of arms (66, 68 of Clark) positioned laterally of the channel, the vertical support (see Fig. 1 or 7 of Clark) being positioned in the channel and between the arms; and a pivot pin (54 of Clark) extending through the arms (66, 68 of Clark) and the vertical support (52 of Clark) to pivotally couple the lateral support to the vertical support.
In regard to claim 12, Whistle and Clark or Liang disclose each of the arms having a slot (130, 132 of Clark) therein through which the pivot pin extends, the slots (130, 132 of Clark) in the arms (66, 68 of Clark) each being elongated along a line extending through the first and second ends (the longitudinal axes of 66, 68 of Clark extend from 70 toward 206, 208 and the slots 130, 132 have lengths which extend from left to right as shown in Fig. 3 of Clark so as to be extending in a horizontal direction which is along this longitudinal axis) such that the second end (70 of Clark) is movable away or toward the vertical support (see Figs. 4, 8, 9 of Clark), the lateral support being pivotable when the second end is moved away from the vertical support (see Fig. 4 of Clark) and being locked in a static condition relative to the vertical when the second end is moved toward the vertical support (see Fig. 8 or 9 of Clark).
In regard to claim 13, Whistle and Clark or Liang disclose a biasing member (46 of Clark) biasing the second end (70 of Clark) toward the vertical support (52 of Clark).
In regard to claim 15, Whistle and Clark or Liang disclose wherein the locking member includes:  a locking pin (60 of Clark; 131, 134, 137 of Liang) being removably positionable in one of a plurality of grooves (238, 240, 242, 246, 248, 270, 272, 278, 282 of Clark; 23 of Liang), the vertical support being locked at a selected position when the locking pin is positioned in one of the grooves (see Fig. 8 or 9 of Clark; see Figs. 6-7 of Liang); a biasing member (46 of Clark; 132 of Liang) biasing the locking pin into one of the plurality of grooves (see Fig. 8 or 9 of Clark; see Figs. 6-7 of Liang); and the vertical support and the lateral supports being movable away from each other to disengage the locking pin from the plurality of grooves (see Fig. 4 of Clark; see Fig. 3 of Liang).
In regard to claim 16, Whistle and Clark or Liang disclose wherein the locking member includes a disengaged position to allow pivoting between the vertical and lateral supports and an engaged position inhibiting pivoting between the vertical and lateral supports, the vertical support being movable away from the vertical support to achieve the disengaged position.
In regard to claim 17, Whistle and Clark or Liang disclose a biasing member (46 of Clark; 132 of Liang) biasing the locking member (60 of Clark; 131, 134, 137 of Liang) toward the vertical support (52 of Clark; 11 of Liang).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whistle 5,099,597 in view of Cummings 6,591,541.
In regard to claim 19, Whistle does not disclose wherein the boat hull comprises a track, the plate being slidable along the track.  Cummings discloses wherein the boat hull (12) comprises a track (10, 14), the plate (22 or 34) being slidable along the track (see col. 4, lines 3-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fishing net holding system of Whistle such that the boat hull comprises a track, the plate being slidable along the track in view of Cummings in order to provide a means on the boat hull for adjustably receiving the base plate thereon so that the position of the fishing net holding system can be adjusted to various positions along the length of the boat hull as desired by the user.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whistle 5,099,597 in view of Flanders, Sr. 4,815,227 as applied to claim 8 above, and further in view of Cummings 6,591,541.
In regard to claim 20, Whistle does not disclose wherein the boat hull comprises a track, the plate being slidable along the track.  Cummings discloses wherein the boat hull (12) comprises a track (10, 14), the plate (22 or 34) being slidable along the track (see col. 4, lines 3-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fishing net holding system of Whistle such that the boat hull comprises a track, the plate being slidable along the track in view of Cummings in order to provide a means on the boat hull for adjustably receiving the base plate thereon so that the position of the fishing net holding system can be adjusted to various positions along the length of the boat hull as desired by the user.

Allowable Subject Matter
Claims 6, 7, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA